UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K [X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File No. 000-12792 SEN YU INTERNATIONAL HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 84-0916585 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. Employer Identification No.) 19 West 44th Street, Suite 1108 New York, NY 10036 212-997-8585 (Address of Principal Executive Offices, including zip code) (Registrant’s Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.[] Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. [] Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (Section 229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer[] Accelerated filer[] Non-accelerated filer (Do not check if a smaller reporting company) [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). No [X] Yes [] On September 22, 2011, 25,661,533 shares of the registrant’s common stock were outstanding. The aggregate market value of the voting stock held by non-affiliates as of December 31, 2010 was approximately $13,536,193. Documents Incorporated by Reference None 2 TABLE OF CONTENTS Page Cautionary Note On Forward Looking Statements 4 Part I Item 1. Business 6 Item 1A. Risk Factors 25 Item 2. Description of Properties 43 Item 3. Legal Proceedings 43 Part II Item 5. Market For Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 44 Item 6. Selected Financial Data 45 Item 7. Management’s Discussion and Analysis or Plan of Operation 46 Item 8. Financial Statements and Supplementary Data F-1 Item 9. Changes In and Disagreements With Accountants On Accounting and Financial Disclosure 55 Item 9A(T). Controls and Procedures 55 Item 9B.
